UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7679



BERNIE J.E. DINGLE,

                                            Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA;      CHARLIE   CONDON,
Attorney General,

                                           Respondents - Appellees.



                             No. 05-6337



BERNIE J.E. DINGLE,

                                            Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA;      CHARLIE   CONDON,
Attorney General,

                                           Respondents - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Columbia.    Henry F. Floyd, District Judge.
(CA-02-3422-3-26BC)


Submitted:   July 14, 2005                 Decided:   August 2, 2005
Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernie J.E. Dingle, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Bernie J.E. Dingle seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C. § 2254

(2000) (Appeal No. 04-7679), and his Fed. R. Civ. P. 59(e) motion

(Appeal No. 05-6337).        An appeal may not be taken to this court

from the final order in a habeas corpus proceeding in which the

detention complained of arises out of process issued by a state

court unless a circuit justice or judge issues a certificate of

appealability.      28 U.S.C. § 2253(c)(1) (2000).       A certificate of

appealability will not issue for claims addressed by a district

court on the merits absent “a substantial showing of the denial of

a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).       As to

claims dismissed by a district court solely on procedural grounds,

a certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”        Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

            We have independently reviewed the record and conclude

that Dingle has not satisfied either standard.           See Miller-El v.

Cockrell,     537   U.S.   322,    336   (2003).   Accordingly,   we    deny

certificates of appealability, deny Dingle’s motion to compel, and

dismiss the appeals.       See 28 U.S.C. § 2253(c) (2000).    We dispense
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 4 -